FERNEDING, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action in equity to rescind a certain contract for the exchange of real estate upon the ground of misrepresentation and fraud and also to recover the sum of $4,770.00 with interest, being the amount paid by Weeks on a promissory note deposited with Snyder in connection with said sale, and which note was negotiated to an innocent purchaser for value. The case was decided by the Common Pleas Court in favor of the plaintiff. Whereupon, defendant appealed. The principal issue of fact was as to alleged misrepresentation as to the frontage of a certain lot on E. 2nd street in Dayton, belonging to the defendant. The evidence showed that there was about 45 feet 9 inches frontage, while the' defendant had represented that he had a 50 foot frontage. Defendant attempted to show that he had a *2335 foot easement, which, with the 45 feet made a 50 foot frontage. In rendering a decree for plaintiff, the Court of Appeals held:
Attorneys — McMahon, Corwin & Landis, for Weeks; Munger & Kennedy, for Snyder; all of Dayton.
1. As the defendant specifically represented that he had a 50 foot 'frontage when he had only a 45 foot frontage, there was a misrepresentation which entitled the plaintiff to a rescission of the contract, and the fact that the defendant had a 5 foot easement cannot be said to materially change the nature of the representations made.